DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure:  
The form and legal phraseology often used in patent claims, such as “means”, “said”, and “comprises” should be avoided. The abstract of the disclosure is objected to because on line 1 of the abstract, it reads "comprising". Examiner suggests the Applicant revise the instance of "comprising" to read "including". Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 3-4, 9, 11, 15, and 18-19 are objected to because of the following informalities:  
Claim 3 recites the limitation "the entire perimeter" (ll.1-2). The Examiner suggests Applicant revise to read as –an entire perimeter–.
Claim 4 recites "its uncompressed shape" (ll.1-2). The Examiner suggests Applicant revise to read as –an uncompressed shape–
Claim 9 recites "the length" (ll.1). The Examiner suggests Applicant revise to read as 
–a length–.
Claim 11 recites "a medical suction device of claim 1" (ll.1). Examiner suggests Applicant revise to read as –the medical suction device of claim 1–.
Claim 15 recites “a medical suction apparatus according to claim 9” (ll.2). Examiner suggests Applicant revise to read as –the medical suction apparatus according to claim 9–. 
Claim 18 recites "catheter was repositioned" (ll.1). Examiner suggests Applicant revise to read as –catheter is repositioned–.
Claim 19 recites "a medical suction device according to claim 1" (ll.1). Examiner suggests Applicant revise to read as –the medical suction device of claim 1–. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “the distal end of the catheter” (ll.2-3). The Examiner suggests Applicant revise to read as – a distal end of a catheter –.
Claim 15 recites "the compression" (ll.3). The Examiner suggests Applicant revise to read as –a compression–.
Claim 17 recites “the first releasing and the second compressing" (ll.3-4). The Examiner suggests Applicant revise to read as – a first releasing and a second compressing –.
There is insufficient antecedent basis for these limitations in the claims.
The remaining claims 16 and 18 (dependent claims) are also rejected based on dependency upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8-11, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Monty et al. (US 20150217041 A1) in view of Garcia et al. (US 20070027433 A1).

    PNG
    media_image1.png
    679
    1217
    media_image1.png
    Greyscale

Annotated Figure 2 of Monty*
*Annotated Figure 2 of Monty illustrates the approximate location and orientation of the tubular member and its constituent components as taught by Garcia, and cited in the rejections that follow. Monty does not explicitly teach the tubular member and the above figure is merely shown for illustrative purposes regarding the tubular member.

    PNG
    media_image2.png
    679
    1214
    media_image2.png
    Greyscale

Annotated Figure 2 of Monty*
*Annotated Figure 2 of Monty illustrates the approximate location and orientation of the tubular member and its constituent components as taught by Garcia, and cited in the rejections that follow. Monty does not explicitly teach the tubular member and the above figure is merely shown for illustrative purposes regarding the tubular member.

Regarding Claim 1, Monty discloses an irrigation fluid dispensing tool, and teaches a medical suction device (Abstract), comprising:	
a compressible object 40 ('tool ', fig.2, ¶ 46) comprising a surface 102 ('chamber', fig.4, ¶ 41), an opening 110 ('bulb outlet', fig.2, ¶ 44) in the surface 102, and an internal lumen 112 ('reservoir receptacle', fig.2, ¶ 44) defined by the surface 102 and the opening 110,
wherein the lumen 112 ('reservoir receptacle', fig.2, ¶ 44) of the compressible object 40 is in fluid communication with a space outside the compressible object 40 (112 is in fluid communication with 78 which fluidly communicates with 74 and exits to a space outside 40).
Monty fails to teach a tubular member located inside the compressible object and comprising a first end, a middle section and a second end, wherein the first end comprises a first hole located at the opening and the second end comprises a second hole, fluid communication with a space outside the compressible object through the tubular member. 

    PNG
    media_image3.png
    1061
    632
    media_image3.png
    Greyscale

Annotated Figure 2 of Garcia

Garcia discloses active and passive wound drainage systems, and teaches a tubular member (3700 and 3400) ('reversible valve' and 'one-way valve', fig.5, ¶ 39) located inside the compressible object 40 and comprising a first end (at the top end of stent 3710), a middle section (extending through valve 3700) and a second end (near seal 3410)(see annotated fig.5), wherein the first end (at the top end of stent 3710) comprises a first hole (hole at end of stent 3710) and the second end (near seal 3410) comprises a second hole (annotated fig.5), fluid communication with a space outside the compressible object through the tubular member (see fig.5; Note: fluid communication with a space outside the compressible object via tubular member, 3210, and 3220). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Monty to include a tubular member located inside the compressible object and comprising a first end, a middle section and a second end, wherein the first end comprises a first hole located at the opening and the second end comprises a second hole, wherein the lumen of the compressible object would be in fluid communication with a space outside the compressible object through the tubular member as taught by Garcia, for the purpose to allow fluid flow from input passage toward the container (¶ 39). 

Regarding Claim 2, Monty teaches that the compressible object 40 ('tool ', fig.2, ¶ 46) comprises a reservoir (annotated fig.2) comprising a space located between the surface 102 ('chamber', fig.4, ¶ 41) of the compressible object 40, a plane (annotated fig.2) oriented perpendicular to the tubular member (see annotated fig.2, above).
Monty fails to teach the middle section, said plane containing the second hole, and the tubular member. Garcia teaches the middle section (extending through valve 3700), and a plane containing the second hole (annotated fig.5), and the tubular member (3700 and 3400) ('reversible valve' and 'one-way valve', fig.5, ¶ 39).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Monty to include the middle section, said plane containing the second hole, and the tubular member as taught Garcia, for the purpose to allow fluid flow from input passage toward the container (¶ 39).

Regarding Claim 3, Monty teaches the opening 110 ('bulb outlet', fig.2, ¶ 44) and the compressible object 40 are connected with an air-tight and water-tight seal ("liquid-tight tube 88...the frame 44 is of substantially gas-tight and liquid-tight construction", ¶ 43). However, Monty fails to teach that the opening and the first end are connected with an air-tight and water-tight seal that includes the entire perimeter of the first hole. Garcia teaches the first end (at the top end of stent 3710) and the first hole (hole at end of stent 3710). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Monty such that the opening and the first end would be connected with an air-tight and water-tight seal that includes the entire perimeter of the first hole as taught by Garcia, for the purpose to allow fluid flow from input passage toward the container (¶ 39).

Regarding Claim 4, Monty teaches that the compressible object 40 ('tool ', fig.2, ¶ 46) comprises a shape and a material such that it will return to its uncompressed shape ("de-actuating the pump 47", ¶ 50) after the removal of a compressive force ("the shape memory of the squeeze bulb sidewall 100 returns the squeeze bulb 104 back to its uncompressed state", ¶ 40).

Regarding Claim 6, Monty teaches the compressible object 40 (see annotated figure 2), but fails to teach the tubular member. Garcia teaches the tubular member (3700 and 3400) ('reversible valve' and 'one-way valve', fig.5, ¶ 39). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Monty such that the tubular member as taught by Garcia, is located entirely inside the compressible object for the purpose of creating suction that would draw fluid into the compressible object from the patient.

Regarding Claim 8, Monty teaches that the only fluid communication between the lumen 112 ('reservoir receptacle', fig.2, ¶ 44) inside the compressible object 40 and the space outside the compressible object 40 is through the opening 110 ('bulb outlet', fig.2, ¶ 44) (Note: fluid communication between the inside of the compressible object and the space outside the compressible object is via 110 when 78 is unattached from device). Monty fails to teach the tubular member. Garcia teaches the tubular member (3700 and 3400)('reversible valve' and 'one-way valve', fig.5, ¶ 39). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Monty to include the tubular member as taught by Garcia, for the purpose to allow fluid flow from the input passage toward the container (¶ 39).

Regarding Claim 9, Monty teaches the opening 110 ('bulb outlet', fig.2, ¶ 44) and the compressible object 40, but fails to teach that the length of the tubular member ranges from 50% to 95% of the distance from the opening to an opposite side of the compressible object. Garcia teaches the length of the tubular member (3700 and 3400)('reversible valve' and 'one-way valve', fig.5, ¶ 39) (annotated figure 2; Note: tubular member comprises 100% of the manipulable hand grip 48). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to the tool of Monty such that that the length of the tubular member as taught by Garcia, ranges from 50% to 95% of the distance from the opening to an opposite side of the compressible object, for the purpose of connecting the interior and exterior of the tool to allow fluid flow from the input passage toward the container (¶ 39).

Regarding Claim 10, Monty teaches an oval cross section ("generally oval, e.g., egg-shaped, irrigation fluid-holding chamber 102", ¶ 41), but fails to teach the tubular member. Garcia teaches the tubular member (3700 and 3400) ('reversible valve' and 'one-way valve', fig.5, ¶ 39). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Monty such that the tubular member as taught by Garcia, would have an oval cross section, for the purpose of enabling the reservoir to provide sufficient irrigation fluid to surge or rapidly increase irrigation fluid flow discharged from the tool when surge flow is actuated (Monty ¶ 41). 

Regarding Claim 11, Monty teaches a medical suction ("suction...tool", Abstract) device of claim 1; and 
a catheter 64 ('discharge end', fig.1, ¶ 37) comprising a distal end (annotated fig.2) and a proximal end (annotated fig.2), however, Monty fails to teach that the catheter is dimensioned to fit inside the tubular member. Garcia teaches the tubular member (3700 and 3400) ('reversible valve' and 'one-way valve', fig.5, ¶ 39). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Monty such that the catheter would be dimensioned to fit inside the tubular member as taught by Garcia, for the purpose of ensuring a tight-fit between the catheter and tubular member so that suction can be created when the reservoir is actuated to draw fluid into the reservoir from the patient. 

Regarding Claim 13, Monty teaches that the connection between the compressible object 40 and the catheter 64 is air-tight and water-tight ("liquid-tight tube 88...the frame 44 is of substantially gas-tight and liquid-tight construction", ¶ 43).

Regarding Claim 14, Monty teaches that the catheter 64 comprises a Yankauer tip ("Yankauer suckers used for suctioning fluids such as blood or saline solution, during surgical, dental, and other medical applications", ¶ 3; Note: the device could be used to suction liquid from the throat of a subject categorically as another medical application).

Regarding Claim 15, Monty teaches a method of removing liquid from a throat of a subject ("Yankauer suckers used for suctioning fluids such as blood or saline solution, during surgical, dental, and other medical applications", ¶ 3; Note: the device could be used to suction liquid from the throat of a subject), comprising:
positioning a medical suction apparatus according to claim 9 such that the distal end of the catheter 64 ('discharge end', fig.1, ¶ 37) is in contact with the liquid to be aspirated;
compressing ("squeezing of the manipulable handgrip", ¶ 11) the compressible object 40 ('tool ', fig.2, ¶ 46); and
releasing the compression on the compressible object 40 ('tool ', fig.2, ¶ 46), thereby aspirating at least some of the liquid from the throat into the compressible object 40 ('tool ', fig.2, ¶ 46)("enables the squeeze bulb 104 to function as a suction pump after being compressed during surge fluid discharge and the allowed to de-compress more rapidly sucking irrigation fluid through check valve 87 and the squeeze bulb inlet 108", ¶ 40).

Regarding Claim 16, Monty teaches that the compressing and releasing is performed by a single human hand ("squeezing of the manipulable handgrip", ¶ 11; "Operation of the flow controller 50 can be regulated by one-handed manipulation of the handgrip", ¶ 36).

Regarding Claim 17, Monty teaches compressing and releasing the compressible object 40 ('tool ', fig.2, ¶ 46) a second time to aspirate additional liquid from the throat into the compressible object 40 ('tool ', fig.2, ¶ 46), wherein the distal end (annotated fig.2) of the catheter 64 ('discharge end', fig.1, ¶ 37) remained within the throat between the first releasing and the second compressing ("vary irrigation flow rate from a surge discharge flow rate that is not only greater than the baseline flow rate but which can be surged to achieve discharge flow rates twice, three times, or even four times the baseline flow rate for at least a plurality of seconds, preferably at least a plurality of pairs, i.e., at least three, of seconds of substantially continuous irrigation fluid discharge from the tool 40", ¶ 36).

Regarding Claim 18, Monty teaches that the distal end (annotated fig.2) of the catheter 64 ('discharge end', fig.1, ¶ 37) was repositioned ("handgrip that is displaceable, preferably pivotable, between one or more of a surge flow actuation position, flow obstructing actuation position, and flow initiating position", Abstract) within the throat ("Yankauer suckers used for suctioning fluids such as blood or saline solution, during surgical, dental, and other medical applications", ¶ 3; Note: the device could be used to suction liquid from the throat of a subject) between the first releasing and the second releasing.

Regarding Claim 19, Monty teaches a kit (“package…in which the tool 40 was shipped”, ¶ 62) comprising: 
a medical suction device ("suction...tool", Abstract) according to claim 1; and
packaging ("removing the tool 40 from any package", ¶ 62) containing the medical suction device (Abstract).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Monty in view of Garcia and Godwin (US 20150352303 A1).

Regarding Claim 5, Monty teaches a tip of a catheter 64 ('discharge end', fig.1, ¶ 37), but fails to teach an interior surface of the middle section adjacent to the second hole comprises one or more ribs dimensioned to receive and hold a ribbed tip. Garcia teaches the middle section (extending through valve 3700) and the second hole (annotated fig.5). Godwin discloses a resuscitator, and teaches one or more ribs dimensioned to receive and hold a ribbed tip ("These portions may include snap-fit attachments or a female thread portion and a male thread portion allowing for attachment of compressible bag 30 to the valve assembly 20", ¶ 34; Note: female thread portions and male thread portions contain ribs that interlock with one another). Monty can be modified by Godwin because they both solve the same problem of creating suction for some form of matter from the body of a patient. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Monty to include an interior surface of the middle section adjacent to the second hole as taught by Garcia, for the purpose to allow fluid flow from input passage toward the container (Garcia ¶ 39), and such that one or more ribs would be adapted as female thread portions dimensioned to receive and hold a ribbed tip adapted as male thread portions as taught by Godwin, for the purpose of allowing for attachment of the compressible bag to the assembly (Godwin ¶ 34). 

Regarding Claim 12, Monty teaches the proximal end of the catheter 64 ('discharge end', fig.1, ¶ 37). Monty fails to teach one or more ribs located on an interior surface of said middle section and one or more ribs located on the proximal end of said catheter dimensioned such that contact between the ribs will maintain said catheter inside said tubular member. Garcia teaches an interior surface of the middle section (extending through valve 3700) and the tubular member (3700 and 3400)('reversible valve' and 'one-way valve', fig.5, ¶ 39).
Godwin teaches one or more ribs ("These portions may include snap-fit attachments or a female thread portion and a male thread portion allowing for attachment of compressible bag 30 to the valve assembly 20", ¶ 34; Note: female thread portions and male thread portions contain ribs that interlock with one another). Monty can be modified by Godwin because they both solve the same problem of creating suction for some form of matter from the body of a patient.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Monty such that one or more ribs adapted as female thread portions, as taught by Godwin, would be located on an interior surface of said middle section, as taught by Garcia, and one or more ribs adapted as male thread portions, as taught by Godwin, would be located on the proximal end of said catheter dimensioned such that contact between the ribs will maintain said catheter inside said tubular member, as taught by Garcia, for the purpose of allowing for attachment of the compressible bag to the assembly (Godwin ¶ 34). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Monty in view of Garcia and Berk et al. (US 20090187195 A1).

Regarding Claim 7, Monty/Garcia fail to teach the device does not comprise a valve.  Berk discloses a foreign object extractor, and teaches that the device does not comprise a valve (Note: no valves present in the medical suction device of Berk). Monty can be modified by Berk because they both solve the same problem of suctioning matter from the body of a patient. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Monty such that the device would not comprise a valve as taught by Berk, for the purpose of having unregulated amounts of suction to the patient in a medical application. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
McGowan et al. (US 20180369526 A1), an airway suction inlet port.
Reddy et al. (US 20190091434 A1), a positive pressure ventilation (PPV) appliance module.
Monty et al. (US 20130165849 A1), an irrigation tool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL O'CONNELL/            Examiner, Art Unit 3781                                                                                                                                                                                            
/QUANG D THANH/            Primary Examiner, Art Unit 3785